Citation Nr: 0022016	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to November 25, 1997, 
for the grant of a 70 percent disability rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran is found to have presented a claim which 
is not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  Having 
submitted a well grounded claim, the VA has a duty to assist 
the veteran in its development.  See 38 U.S.C.A. § 5107(a).  
This duty has not yet been fully met, and this case, 
therefore, is not ready for appellate disposition for the 
reasons that follow.

On March 25, 1996, the RO received the veteran's claim for an 
increased rating for post-traumatic stress disorder (PTSD), 
then rated as 30 percent disabling; an increased rating for 
PTSD was denied by an August 20, 1997 RO rating decision.  
During the veteran's January 1998 personal hearing his 
representative clearly expressed disagreement with the denial 
of an increased rating for PTSD by the August 1997 RO rating 
decision; thus, the Board accepts the January 1998 personal 
hearing transcript as a notice of disagreement (NOD) with the 
denial of an increased rating by that decision.  Appellate 
review of a decision by an agency of original jurisdiction 
(AOJ), usually the RO, is initiated by the claimant's filing 
a timely notice of disagreement (NOD) with the AOJ and is 
perfected by the claimant's filing a substantive appeal with 
the AOJ.  See 38 C.F.R. § 20.200; Fenderson v. West, 12 Vet. 
App. 119, 128 (1999); see also 38 U.S.C.A. § 7105 (West 
1991).  When an NOD is timely filed, the agency of original 
jurisdiction must reexamine the claim and determine if 
additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
agency of original jurisdiction must prepare a statement of 
the case (SOC) pursuant to 38 C.F.R. § 19.29, unless the 
matter is resolved by granting the benefits sought on appeal 
or the NOD is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26.  Here the record reveals 
no evidence that the veteran withdrew his NOD.  This issue, 
then, must be remanded to the RO for issuance of an SOC as to 
the denial of an increased rating for PTSD.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

In April 1998 the RO granted an increased rating of 50 
percent for the veteran's PTSD, effective March 17, 1995, and 
a further increased rating of 70 percent, effective November 
25, 1997, the date of receipt of the veteran's request for a 
personal hearing and also for the RO to obtain his "Health 
Treatment Records from Oklahoma City, OK," which the RO 
construed as the date of receipt of a new claim for an 
increased rating for PTSD.  A document which was accepted by 
the RO as an NOD as to the November 25, 1997 effective date 
assigned by the April 1998 rating decision, for the grant of 
a 70 percent rating for PTSD, was received by the RO in 
February 1999.  As noted above, however, the veteran's 
original March 25, 1996 increased rating claim remains open.

In the February 1999 statement the veteran argued that the 
November 25, 1997 request for a personal hearing could not be 
the date of receipt of a new increased rating claim, as his 
original increased rating claim, filed on March 25, 1996, was 
still on appeal.  As noted above, the veteran's contention is 
correct.

The Board also notes that the transcript of the veteran's 
January 1998 personal hearing contains statements that the 
Hearing Officer confirmed with the veteran and his 
representative that, "[t]he issue we are going to discuss 
today Bill [the veteran's representative] is evaluation of 
posttraumatic stress disorder, which is currently rated at 30 
percent disabling."  The representative, after noting the 
contention that the findings of August 1995 and April 1996 VA 
psychiatric examinations were not properly considered by the 
RO in denying the veteran's request for an increased rating, 
stated that "[w]e feel the veteran more nearly meets the 
evaluation of 70 percent ... . ... We feel these things far 
exceed the 30 percent that the veteran currently has.  The 
outpatient records cited earlier from Oklahoma City and 
Little Rock we contend will support the veteran's request for 
a 70 percent evaluation."  Finally, the transcript contains 
the representative's summary statement that he and the 
veteran wanted to "reemphasize our contentions at the 
beginning of the hearing as to our feelings towards the 
evaluation at the 70 percent level."

The Board also notes that entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities was granted by a February 1999 RO 
decision.  An effective date of February 4, 1998, was 
assigned at that time.

The Board notes that if a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board finds that a 
disposition on the issue of entitlement to an increased 
rating for PTSD may have an impact on the adjudication of the 
issue of entitlement to an effective date prior to November 
25, 1997, for the grant of a 70 percent disability rating for 
PTSD.  As such, the RO should issue an SOC as to the denial, 
by the August 1997 rating decision, of an increased rating 
for PTSD.  The RO should also issue a supplemental statement 
of the case as to its April 1998 rating decision.  The 
veteran should be adequately and properly informed of his 
appellate rights in either case.

In that regard, the United States Court of Appeals for the 
Federal Circuit (Federal Court) has held that, for purposes 
of initiating appellate review, an NOD applies only to the 
element of the claim currently being decided, such as 
service-connectedness, and necessarily cannot apply to "the 
logically down-stream element of compensation level" if the 
service connection claim is subsequently granted either by 
the Board or on remand from the Board by the RO.  See 
Grantham v. Brown, 114 F.3d 1156, (Fed. Cir. 1997); Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997) (Johnson v. Gober, 
No. 95-7057) ("In a nutshell, Grantham overrules West v. 
Brown.").  The same is true with regard to an assigned 
effective date; an effective date is also a "down-stream" 
element requiring a separate NOD.  Id.  Where a claim has 
been placed in appellate status by the filing of an NOD 
following an initial determination of the claim by the RO, 
the Board will need to remand the claim to the RO for 
preparation of an SOC as to that claim.  See Godfrey v. 
Brown, 7 398, 408-10 (1995); 38 C.F.R. § 19.9 (remand 
required for correction of a procedural defect); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (Pursuant to 
38 U.S.C.A. § 7105(a), (d)(1), (3), an NOD initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA.)  It should also be 
noted in the remand order that the appeal will be returned to 
the Board following the issuance of the SOC (or SSOC) only if 
it is perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130; see also In re Fee Agreement of Cox, 10 
Vet. App. 361 (1997) ("absent an NOD, an SOC, and a Form 1-
9, the BVA was not required - indeed, it had no authority - 
to proceed to a decision") (citation omitted).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to accord due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The RO should issue an appropriate 
SOC as to the denial of an increased 
rating for the veteran's service-
connected PTSD by the August 1997 rating 
decision.

2.  The RO should also issue (or 
incorporate into the SOC) an SSOC as to 
the April 1998 rating decision which 
granted 50 and 70 percent ratings for the 
veteran's PTSD, effective March 17, 1995 
and November 25, 1997, respectively.

3.  The veteran should be properly 
informed of his appellate rights as to 
the denial of an increased rating, and, 
if appropriate, the denial of an earlier 
effective date for the grant of a 70 
percent rating for his service-connected 
PTSD, if that issue is not resolved by 
this remand, and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist and to accord due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


